               Case 2:19-cv-01911-MJP Document 26-1 Filed 09/17/20 Page 1 of 2




 1                                            THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
      THE POKÉMON COMPANY                      No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                             [PROPOSED] ORDER GRANTING
11                                             PLAINTIFF’S MOTION TO EXTEND THE
                          Plaintiff,           DEADLINE FOR THE JOINT STATUS
12                                             REPORT & RELATED DEADLINES
               v.
13
      BRYAN GARCIA CRUZ, an individual,
14
                          Defendant.
15

16

17

18
19

20

21

22

23

24
25

26

      [PROPOSED] ORDER
      (No. 2:19-cv-1911MJP) – 1

     149557405.2
               Case 2:19-cv-01911-MJP Document 26-1 Filed 09/17/20 Page 2 of 2




 1                                         [PROPOSED] ORDER
 2            Before the Court is Plaintiff The Pokémon Company International, Inc.’s (“TPCi”)
 3   Motion to Extend the Deadline for the Joint Status Report & Related Deadlines. Having
 4   considered the motion, all relevant pleadings, and the papers filed in support of and in
 5   opposition, if any, to the motion, this Court GRANTS the Motion.
 6            The deadline for the Joint Status Report is extended 90 days to January 4, 2021, and all
 7   Joint Status Report-related deadlines are extended accordingly.
 8            IT IS SO ORDERED.
 9            Dated this ___ day of September, 2020.
10

11

12                                                         The Honorable Marsha J. Pechman
                                                           United States District Judge
13
     Presented by,
14
     s/ Holly M. Simpkins
15   Holly M. Simpkins, WSBA No. 33297
     Lauren W. Staniar, WSBA No. 48741
16   Jacob P. Dini, WSBA No. 54115
     Perkins Coie LLP
17   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
18   Telephone: 206.359.8000
     Facsimile: 206.359.9000
19   E-mail: hsimpkins@perkinscoie.com
     E-mail: lstaniar@perkinscoie.com
20   E-mail: jdini@perkinscoie.com

21   Attorneys for Plaintiff
     The Pokémon Company International, Inc.
22

23

24
25

26

      [PROPOSED] ORDER
      (No. 2:19-cv-1911MJP) – 2

     149557405.2
